    Case: 1:17-md-02804 Doc #: 3538 Filed: 10/21/20 1 of 2. PageID #: 504775




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                                      MDL No. 2804
                                                                       Case No. 17-md-2804
                                                                       Judge Dan A. Polster
This Document Relates to:

Clark County, NV v. Purdue Pharma et. al.
NV 2:19-cv-01616


                 NOTICE OF APPEARANCE BY MICHAEL BONASSO

       PLEASE TAKE NOTICE that Michael Bonasso, Esq. of the law firm of Flaherty

Sensabaugh Bonasso, PLLC, hereby enters his appearance as counsel on behalf of Masters

Pharmaceutical, Inc.



Dated: October 21, 2020                          Respectfully Submitted,


                                                 /s/ Michael Bonasso_______________
                                                 Michael Bonasso (WV Bar No. 394)
                                                 FLAHERTY SENSABAUGH BONASSO
                                                 PLLC
                                                 200 Capitol Street (25301)
                                                 Post Office Box 3843
                                                 Charleston, WV 25338-3843
                                                 304.347.4259
                                                 mbonasso@flahertylegal.com
     Case: 1:17-md-02804 Doc #: 3538 Filed: 10/21/20 2 of 2. PageID #: 504776




                                  CERTIFICATE OF SERVICE

          The undersigned certifies on October 21, 2020, the foregoing was filed using the Court’s

CM/ECF system and will be served via the Court’s CM/ECF filing system on all attorneys of

record.



                                                      /s/ Michael Bonasso_______________
